DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 06/08/22.  Regarding the amendment, claim 2 is canceled, claims 1, 3-10 are present for examination.
Allowable Subject Matter
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an on-vehicle brushless motor device, as recited in claim 1, comprising: 
a brushless motor (10) including a rotor (12) and a stator (16) which includes a plurality of coils (18) arranged around the rotor (12); 
an electronic substrate (30) arranged on a side opposite to an output side of the brushless motor (10) along a plane (P) intersecting an axial direction (X) of the rotor (12);
a soldering portion (40) which connects a coil wire (20) of the coil (18) and the electronic substrate (30); and 
a holder unit (50) including (i) a connector terminal (58) for connecting the electronic substrate (30) and an external device and (ii) a holder (52) disposed between the electronic substrate (30) and the brushless motor (10) to support the electronic substrate (30), the holder (52) being formed of resin, the connector terminal (58) being integrally formed with the holder (52) by insert-molding.

    PNG
    media_image1.png
    609
    609
    media_image1.png
    Greyscale

Further, the record of prior art by itself or in combination with other references also does not show a method of manufacturing an on-vehicle brushless motor device, as recited in claim 10, comprising steps of: 
arranging an electronic substrate (30) on a side opposite to an output side of a brushless motor (10) along a plane (P) intersecting an axial direction (X) of a rotor (12) of the brushless motor (10); 
arranging a holder unit (50) between the electronic substrate (30) and the brushless motor (10) to support the electronic substrate (30), the holder unit (50) including a holder (52) formed of resin and a connector terminal (58) integrally formed with the holder (52) by insert-molding; 
passing a coil wire (20) of a coil (18) constituting a stator (16) of the brushless motor (10) through a through hole (34) of the electronic substrate (30); and 
soldering the coil wire (20) protruding from the through hole (30) to the electronic substrate (30); and 
connecting the electronic substrate (30) with an external device via the connector terminal (58).
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834